Title: Draft of the Federal Constitution: Report of Committee of Detail, 6 August 1787
From: Committee of Detail
To: 


6 August 1787. On 6 Aug. John Rutledge delivered the report of the “Committee of detail” in the form of a printed draft of the proposed federal constitution and provided copies for the members. GW and the secretary of the Convention, William Jackson, entered on one printed copy those deletions and additions that were adopted by the Convention between 6 Aug. and 3 Sept. and were included in the draft referred to the committee of five elected on 8 Sept. “to revise the stile of and arrange the articles which had been agreed to by the House” (Madison’s Notes in Farrand, Records of the Federal Convention,Max Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966. 2:177, 553).
